ACCEPTED
                                                                                                  12-13-00350-CR
                    Appe.c~l   JJumbe.r ; I~- Ls- 003So -Ge                           TWELFTH COURT OF APPEALS
                                                                                                   TYLER, TEXAS
                    Trial Numbt..r: 007-oqol-f:S                                             1/11/2015 2:47:02 PM
                                                                                                     CATHY LUSK
                                                                                                           CLERK
Stafe.. of Texa ~                                            1:..rt The.. I ·;x 't~ f)/~ff'ic.f Cour-1-
v.                                                           0t Cr/minal Appe.al! ot the.
Davon On~y I Grave..~
                                                             .Stat~ of Te..xas     FILED IN
                                                                         12th COURT OF APPEALS
                                                                              TYLER, TEXAS
1o th((.. Honora hie. ::::5 udges: cl-fhe.. Court of Gdmina I Appe.als ~ 1/11/2015 2:47:02 PM
                                                                              CATHY S. LUSK
    Com e..s: naw Davon Otl ~yl Gra11 e~, {) pplic.ant in -fh~   abtJve.- ~nfii-Jed
                                                                                  a11d
                                                                                  Clerk       flumbe.re.d
C.ctu.se. J afld r~pe.c.,+Fu!Jy movu fhir Gou~f- pursuclt11- fo Jexas. Rule. -oF Appe.llafc: PrtJce.okrn:
7~,J fo eranf le.ave. io file. fhe. OLCOrtlranyil'lCj lafc.. t"c..Spon.te..
                                                                        ~e.spe.c+f ufly submifle.dt

                                                                       8"
                                                                        f2/VrJ7l-   ~ .J!i.ll.dAJe11.
                                                                       OatJon On e..y I Grave..s:
                                                                        Bradshaw .Sfafc.. 3ai I
                                                                        Po &ox      qooo
                                                                        He.11der-so11 1 Tx 75{,5 3
                                    Ce..rf,'f.·c..o+c... of S.Q~I'r.JJt:..e..
  j_ \   Do.von On e..yl Grave-s. 1 d o h e-re.by C..e,rhfy tha f a +rue. and c.orre.cf                    copy   ot the.
App/, c..ant's.   M o+tofl  for- Lea vi!.. -1-c ~~ fo_ La+'"' t:~pon.ic_ 1 hal be_e..l"l forwarde-d by Un,-lc.rl        S..fafu
                                 ....                         . ~~                       .
MD , I, po~ ta9 e- prc.po,·cJ. 'hr.s+ c. leu-r) fo fhi!.. JJ.         L.ourf o~ Cr,mlllal Appwf.s 111
 Ty le c                     T e-xa.s 1 on fh ,.s. fhQ.. g•" Jay ot :)anuary                    J J.O 15.


                                                                                          cf:YQN-o-n_   rYmu;- ~
                                                                                          Davon Onayl Grave1

                                                                            TOe~    No · J$/9!f8'3J
                                                                                 Uni t   : fSro d~hwJ Sfa+e- "Ja i I
                                                                        7c.>..os. Dc.p(lrirn e.n+ of t:r irnlflcd 3u~t/ c.o_
                                                                         PO Box 9ooo
                                                                         Hcn d<!.r S()n J Texa.s.   7 S ~ S" ~